Citation Nr: 0030242	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  97-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected post traumatic stress disorder 
(PTSD) from December 1, 1995 to October 30, 1997, on appeal 
from the initial grant of service connection.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD from October 31, 1997, 
forward, on appeal from the initial grant of service 
connection.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted entitlement to service 
connection for a depressive disorder, evaluated as 10 percent 
disabling, effective from December 1, 1995.  The case was 
thereafter transferred to the RO in Wilmington, Delaware.  In 
November 1998, that RO recharacterized the veteran's 
psychiatric disability as PTSD and assigned a 70 percent 
disability rating, effective from October 31, 1997, forward.

In September 2000, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.  

The veteran has raised a claim of entitlement to a TDIU due 
to his service-connected PTSD.  A claim of TDIU is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).  
Therefore, the issues before the Board have been 
recharacterized as shown above in order to include this 
issue.  


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  Potentially relevant records have not been 
obtained by the RO.  For example, the most recent VA 
treatment records of the veteran associated with the claims 
file are dated in 1997.  However, on VA examination in 
September 1998 the veteran stated that he was treated by a 
psychiatrist at the VA Medical Center (VAMC) in Wilmington, 
Delaware, on a monthly basis.  He also reportedly receives 
regular treatment at the VAMC in Baltimore, Maryland.  
Therefore, the RO should obtain these records on remand.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered)

Further, at his personal hearing before the Board in 
September 2000 there was an indication that the veteran might 
apply for Social Security Administration (SSA) benefits in 
the near future.  As the case must be remanded for the 
foregoing reasons, the RO should ascertain whether or not the 
veteran applied for SSA benefits, and if so, make 
arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran should also be re-examined by VA on remand.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").  

Finally, once all development has taken place, the RO must 
readjudicate the PTSD claim, giving consideration to the fact 
that the rating criteria for evaluating mental disorders have 
changed during the pendency of this claim (effective November 
7, 1996).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the amended regulations 
are not for consideration prior to the established effective 
date.  See VAOPGCPREC 3-2000.
  
As discussed above, the veteran has raised the issue of 
entitlement to a TDIU.  The laws and regulations regarding 
TDIU, see 38 C.F.R. § 4.16, must be considered in this case.  
See VAOPGCPREC 6-96.  The Board is required to address the 
issue of entitlement to TDIU when it is reasonably raised by 
the record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disability which is the 
subject of the increased rating claim on appeal, such as is 
the case here.  VAOPGCPREC 6-96.

The RO has not considered whether TDIU can be granted.  It 
would be prejudicial to the veteran if the Board were to 
address this issue at this point.  Therefore, it is necessary 
to remand this claim so that proper procedural actions can be 
completed.  VAOPGCPREC 6-96.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
  
1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for his 
service-connected PTSD since 1997.  Obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at the 
Wilmington, Delaware, and Baltimore, 
Maryland, VAMCs. 

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (2000).

2.  Ask the veteran if he has applied for 
SSA benefits.  If he has, make the 
necessary arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Obtain all the records from the SSA that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other records should be 
associated with the claims folder.

3.  Ask the veteran to complete VA Form 
21-8940, application for TDIU, with 
sufficient detail as to all employment, 
regardless of income earned or length of 
time.

4.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA mental disorders examination.  The 
examiner should be provided a copy of this 
remand and the veteran's entire claims 
folder.  The examiner is asked to indicate 
that he or she has reviewed this material 
in its entirety.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability, as opposed to 
any nonservice-connected psychiatric or 
physical disorders, i.e. spasmodic 
torticollis.  In so doing, the examiner is 
asked to address his or her findings in 
the context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected PTSD 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and provide a definition of the 
score assigned.  If it is not possible to 
assign a GAF score on the basis of the 
veteran's PTSD alone, the examiner is 
asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's PTSD 
claim(s), with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.  In 
so doing, review the evidence of record at 
the time of the August 1996 rating 
decision that was considered in assigning 
the original disability rating for this 
condition, then consider all the evidence 
of record to determine whether the facts 
showed that the veteran was entitled to a 
higher disability rating for PTSD at any 
period of time since his original claim.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  Give due consideration to the 
effect of the revised criteria for 
evaluating mental disorders, effective 
November 7, 1996, and consider whether the 
old or new criteria are more favorable to 
the veteran.  See VAOPGCPREC 3-2000.

7.  If the decisions with respect to the 
PTSD claim(s) remain adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

8.  Examine the veteran's claim of 
entitlement to a TDIU and undertake such 
additional review or development as is 
warranted.  Unless the matter is resolved 
by granting the benefit sought, issue a 
supplemental statement of the case to the 
veteran and his representative, and allow 
an appropriate period of time for 
response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


